DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed February 16, 2021, with respect to the rejection of claims 14 and 19 under 35 USC 102(a)(1) and (a)(2) have been fully considered and are persuasive in view of the cancellation of claims 14 and 19.  The rejection of claims 14 and 19 under 35 USC 102(a)(1) and (a)(2) has been withdrawn. 
Allowable Subject Matter
Claims 1- 13, 15 – 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggest the method for producing a refined oil product from a biomass comprised of extracting a biomass using a high-pressure solvent stream to provide a first oil extract dissolved in solvent; mixing the first oil extract dissolved in solvent with a medium-pressure solvent stream to provide a diluted oil extract; and delivering the diluted oil extract to a medium-pressure separator column to separate contaminants from the diluted oil extract and provide a dilute refined oil.  Independent claims 15 and 20 teach the identical process with limitations to the pressure, solvent temperature and biomass.
The prior art of Muller (US 8,895,078) discloses a method for producing an extract from cannabis plant matter, containing tetrahydrocannabinol, cannabidiol and optionally the carboxylic acids thereof.  According to the method, the dried plant matter . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622